UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1739




In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:04-cr-00022-HFF-3)


Submitted:   August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and    MICHAEL,     Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Henry Earl Miller has filed a petition for writ of

mandamus challenging the district court’s recharacterization of

a letter as a 28 U.S.C. § 2255 (2006) motion.                     Mandamus is a

drastic remedy to be used only in extraordinary circumstances,

when   “the    petitioner   has    no   other   adequate    means    to    obtain

relief to which there is a clear and indisputable right.”                    In re

Blackwater Sec. Consulting, L.L.C., 460 F.3d 576, 592 (4th Cir.

2006) (internal quotations and citation omitted), cert. denied,

127 S. Ct. 1381 (2007).            “Courts are extremely reluctant to

grant a writ of mandamus.”         In re Beard, 811 F.2d 818, 827 (4th

Cir. 1987).      For the reasons stated by this court in the denial

of Miller’s prior mandamus petition, In re Miller, 256 F. App’x

604 (4th Cir. Nov. 30, 2007) (No. 09-1739), he is not eligible

for mandamus relief.           Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus.       We   further    deny    Miller’s   motion    to    recuse.      We

dispense      with   oral   argument     because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                         2